THEAYTORNEY             GENERAL
                        OFTEXAS




Honorable T.'M. Trimble
FirstAssIstant State Superintendent
Austin, Texas
                                                           .,,, .__
Dear Sir:                  Opinion No. O-3764..
                           Re: Whether scholastic enrollment'may
                                be~transferred 'without donsent bf
                                board of trustees of sending dis-
                                trict.
           In,gour letter of July 14,,1941, you direct our at--.
tention toSection 1 of Article , House Bill 281(,47th Legisla-
ture, (JZquallzationLaw, 1941-43), reading as follows:
           "For the school year 1941-42, upon the
    agreement of the Board of Trustees of the dls-
    tricts concerned or on petition si.gnedby a
    ibajo~ltgof the qualifiedvoters of the district
    and subject to the approval of the County Super-
    intendent, State Superintendent, and Joint Leg-
    islative Advisory Committee, the trusteesofa
    district which magbe unable to maintain a sat-
    isfactory school may transfer its entire scholastic
    enrollment, or any number of grades thereof, to
    a convenient school of higher rank, and in such
    event,'all of the funds of the district, including
    the State Aid to which the district would other-
    wise be entitled under the provisions ofthi.
    Act, or such proportionate part thereof ss may be
    necessary shall be used In carrying.out said
    agreement; provided that no ald shall be allowed
    for teachers that are not actually employed in
    the contracting schools."
             You request our opinion In response to the following
questions:
           "Under the provisions of the Equallza-
    tlon I&w referred to above, may the majority of
    the qualified voters of a school district enter
    Into a contract with another school district to
    teach their students, even though the majority
    of the Board of Trustees of the school d'istrlct
    to be contracted object to making the transfer?
Honorable T. M. Trimble, page 2          o-3764


           "If the majority of the qualified voters
    of the district have the authority to contract
    their school with an adjoln,lngdistrict how may
    the funds of th,esending district be transferred
    to the receivingdistrict over the protest and
    without'the signature of the'Board'of Trustees of
    the sending district, who have refused to sign
    the contract?" ;                               _
           We answer your firstquestion in the negative. Un-
der the quoted terms of the Act, the board of trustiiesof the
sending distrltitIs 'thebody“which is clothed with authority to
malcethe ultimate transfer, and.its action ls~indispenslble.
We"are sending you a copy of our Opinion No. O-3814 concerning
a similar question.             .
            This renders unnecessary an answer to   your   second
question.
                                  Yours very truly
                               ATTORNEY GENERAL OF TFXAS

                                  By ,s/GlennR. Lewis
                                       Glenn R. Lewis
                                       Assistant
GRL:db:wc

APPROVED AUG 7, 1941
s/Grover Sellers
FIRST ASSISTANT
ATTORNRYGRNRRAL
Approved Opinion Committee By s/BG Chairman